Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of inventions (II), (III), and (IV) in the reply filed on September 28, 2021 is acknowledged.  The traversal is on the ground(s) that the preliminary amendment also dated September 28, 2021 amends claim 18 such that each of claims 18 of Group (IV) and claim 15 of Group (III) require the details of the controller as recited in claim 9 of Group (II).  Applicants arguments on this matter have been considered and they are found to be persuasive.  The restriction of Groups (II), (III), and (IV) is therefore withdrawn.  
Because applicant did not distinctly and specifically point out the supposed errors between the restriction of Groups (II), (III), and (IV) from the other identified groups (I), (V), and (VI) in the restriction requirement, the election of Groups (II), (III), and (IV) has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-18 are allowable. The restriction requirement Groups (II), (III), and (IV) and the other groups (I), (V), and (VI), as set forth in the Office action mailed on July 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 28, 2021 is partially withdrawn.  Claims 19-21 , directed to a method for retrofitting a hot forming machine with a plurality of processing stations arranged in a circular manner and a rotary table arranged there above, in which glass tubes to be processed are held and movable from one processing station to the next by a stepwise rotary movement, the rotary table being connected on a drive side to a step gear which translates a movement  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-8 and 22-24, respectively directed to a method for controlling a rotary drive of a hot forming machine and to a method for controlling a rotary drive of a machine comprising a rotary table remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-8 and 22-24 are CANCELLED

Allowable Subject Matter
Claims 9-21 as amended on September 28, 2021 are  allowed.


Preliminary Note on Claim Construction:
In accordance with MPEP 2111.02(I);  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990).

Regarding this matter, Claim 9 is drawn to a control unit specifically adapted for a rotary drive of a hot forming machine.  In the preamble of claim 9, the hot forming machine is recited to comprise;
1) a plurality of processing stations arranged in a circular manner,
2) a rotary table arranged above the plurality of processing stations, in which glass tubes to be processed are held and movable from one of the processing stations to another by a stepwise rotary movement,
3) a drive shaft capable of being driven with a variable angular velocity, and
4) a step gear connected on a drive side of the rotary table for translating a movement of the drive shaft into a cyclic step movement, a step cycle of which comprises a movement phase and a standstill phase.


Turning to the merits of the claimed invention,  the following constitutes the closest related prior art and the relevance to the claimed invention.  
US 2014/0373574 to Moseler discloses an apparatus for forming glass articles from glass tubes comprising a rotary table comprising a stator (12) and rotor (14), wherein the rotor comprises a plurality of processing stations (16).  In the instant case, the rotor and stator in combination effectively define a stepper motor for actuating the rotational movement between stations.  Mosler is silent regarding the structure of a rotary table being connected on a drive side to a step gear which translates a movement of a drive shaft into a cyclic step movement or a control unit specifically adapted to drive the drive shaft 
GB 773,168 to Ditcher discloses a rotary drive of a hot forming machine with a plurality of processing stations arranged in a circle (3:35-38) and a turntable arranged above (see drawing 1) in which the processed glass tubes are held by a gradual rotating movement from one processing station to the next.  The turntable is driven by a step gear through which movement of a drive shaft is translated into a cyclic step movement (3:31-40) whose step cycle comprises a movement phase and a stand still phase (3: 62-66;4:50-61). Ditcher is silent regarding a control unit specifically adapted to drive the drive shaft at a first angular velocity in the movement phase of the step cycle and a second value different from the first value at a second time in the standstill phase as recited in claim 9.  Each of independent claims 15, 18, and 19 are distinguished over Ditcher for analogous reasons to claim 9 as noted above.
US 4,615,719 to Pauluk discloses a rotary table apparatus for producing glass articles from tubular glass stock.  With particular reference to the instant figure 2 and the corresponding disclosure at 3:53-4:4, Pauluk discloses a variable speed drive assembly (38) for rotating the table between successive workstations.  Pauluk is silent regarding a control unit specifically adapted to drive the drive shaft at a first angular velocity in the movement phase of the step cycle and a second value different from the first value at a second time in the standstill phase as recited in claim 9.  Each of independent claims 15, 18, and 19 are distinguished over Pauluk for analogous reasons to claim 9 as noted above.
US 4,441,908 to Zauner discloses a closely related apparatus to that discussed in the Pauluk reference above.  Particular attention is directed to the instant figures 2 & 3 and the associated disclosure at 3:62 to 4:32.  As in the case of Puluk, Zauner discloses a variable speed drive assembly (44), however the reference is silent regarding a controller configured in the manner presently claimed.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741